Per Curiam. The Arkansas Self Insurers Association and the Arkansas Hospital Association, et al., have filed motions for leave to file amicus curiae briefs in conjunction with this workers’ compensation case. In Ferguson v. Brick, 279 Ark. 168, 649 S.W.2d 397 (1983), the Arkansas Supreme Court, in a per curiam opinion, traced the history of the amicus curiae brief. The supreme court recognized that “the undertaking of the amicus has changed from that of an impartial friend of the court to that of an acknowledged adversary.” The reason that such briefs have been welcomed is “the possibility that an amicus brief will have legal significance.” Ferguson, 279 Ark. at 173. The actual holding in Ferguson v. Brick is that permission to file such a brief would be denied when the purpose was nothing more than to make a political endorsement of the basic brief and it was obvious that the moving party would discuss nothing of legal significance.  Although the movants here are “acknowledged advocates” we cannot say with assurance that their briefs would be of no legal significance. We therefore grant the motions. Mayfield, J., concurs in part and dissents in part.